UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY 21-cv-2411 (JGK)
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY ORDER

 

FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND INDUSTRY
FUND, ET AL.,
Plaintiffs,
- against -

PHILIP CONSTRUCTION GROUP CORP.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant should respond to the petition to confirm the
arbitration award by June 4, 2021. The petitioners may reply by
June 14, 2021. If the defendant does not respond, the court will

decide the petition based on the papers already submitted.

SO ORDERED.

Dated: New York, New York
May 13, 2021

lhe

a“ “John G. Koeltl
—“Gnated States District Judge

 

 
